Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 11-18, drawn to a household dishwasher.
Group II, claim(s) 19, drawn to a method of operating a household dishwasher.
Group III, claim(s) 20, drawn to a computer program product.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claim 11 (with the exception of the evaluating unit being required “to determine…” and “to perform…”), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bosen et al. (US 20170202426, “Bosen”).  Applicant has already cited Bosen in an IDS.  
Examiner notes that Group III recites a computer program product, the particulars of which is not required in claims 11 or 19.  Claims 11 & 19 only require a generic wash program.  

Bosen teaches a dishwasher comprising the following of claim 11 (excluding the “to determine…” and “to perform…” functionality) except where underlined:

A household dishwasher, comprising: 
a washing chamber (see Figures 1-3, container 2, washing compartment 3); 
a controller apparatus configured to perform a wash program from a number of wash programs for washing items to be washed arranged in the washing chamber (see Figures 1-3, wash program control apparatus 9.  [0032], [0038]); 
an optical sensor configured to capture an optical sensor signal of the washing chamber during performance of the wash program (see Figures 1-3, optical detection means 15, 15a-15c.  [0032], [0037]); and 
an evaluating unit configured to ascertain a subsequent loading of items to be washed by a user as a function of the captured optical sensor signal of the washing chamber (see [0032], [0038]).

Bosen teaches the functionality of the evaluating unit being performed via the wash program control apparatus 9.  As a result, Bosen does not appear to teach a distinct controller and evaluating unit as claimed.

Examiner however, considers this to be an obvious duplication of parts/making separable (see MPEP 2144.04, “Duplication of Parts”, “Making Separable”).  Using two structural elements/controllers which communicate with each other and have distinct functionalities, as opposed to a single controller which can perform the same overall functionality is an obvious variant thereof.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714